       Case: 1:20-cv-00175-SA-DAS Doc #: 4 Filed: 08/27/20 1 of 1 PageID #: 33




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

TODD CAGER                                                                             PETITIONER

v.                                                                           No. 1:20-cv-00175-SA-DAS

LEE COUNTY DETENTION CENTER                                                         RESPONDENT(S)


                                               ORDER

        Todd Cager has submitted a document that the court construes as a petition for a writ of

habeas corpus under 28 U.S.C. § 2241. The petitioner has not, however, used the court’s standard

form for such petitions. The court uses these forms for the expeditious administration of habeas

corpus petitions. As such, the petitioner must complete and return the enclosed form within 21 days.

Failure to do so may lead to the dismissal of this case without prejudice.

        SO ORDERED, this, the 27th day of August, 2020.



                                                /s/ DAVID A. SANDERS
                                                UNITED STATES MAGISTRATE JUDGE
